UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7243


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRENCE EUGENE NEWKIRK,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:03-cr-00027-JBF-TEM-1; 2:07-cv-00277-JBF)


Submitted:    December 16, 2008            Decided:   December 23, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrence Eugene Newkirk, Appellant         Pro Se.    Laura Pellatiro
Tayman,   Assistant  United States          Attorney,  Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terrence Eugene Newkirk seeks to appeal the district

court’s orders denying relief on his motions filed pursuant to

28 U.S.C. § 2255 (2000), and Fed. R. Civ. P. 59(e).                               The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2000).                  A

certificate          of     appealability             will    not       issue     absent       “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      §    2253(c)(2)         (2000).         A   prisoner      satisfies         this

standard    by       demonstrating         that      reasonable        jurists    would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                   Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).        We     have    independently           reviewed     the     record      and

conclude      that        Newkirk    has       not    made    the      requisite      showing.

       Accordingly,         we    deny     a   certificate        of    appealability        and

dismiss the appeal.               We dispense with oral argument because the

facts   and    legal        contentions         are    adequately       presented       in    the

materials     before        the     court      and     argument     would       not    aid   the

decisional process.

                                                                                      DISMISSED



                                                 2